Citation Nr: 1135076	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for sinusitis/allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran has verified active service from January 1990 to September 1993, and 17 years, 10 months, and 25 days of unverified prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, increased the disability rating assigned to the Veteran's sinusitis/allergic rhinitis from noncompensable to 10 percent disabling.

In July 2009, the Board disposed of other issues that were on appeal, and remanded this issue for additional development.  The Board again remanded this issue in October 2010 for further development.  The file has now been returned to the Board for further consideration.

A preliminary review of the Veteran's claims folders reveals that the Veteran requested a personal hearing before a Veterans Law Judge (VLJ) at the RO and a hearing was scheduled for March 19, 2009.  In a subsequent statement, the Veteran indicated that he wished to postpone this hearing to pursue more relevant evidence to help support his arguments on appeal.  The Veteran did not appear for the hearing and the submissions by the Veteran and his representative were considered, by the VLJ, as too vague and insufficient to show good cause for postponement.  Thus, the motion for postponement was denied and no additional action in this regard is needed.  The case is now ready for appellate review.


FINDINGS OF FACT

The Veteran's sinusitis/allergic rhinitis is manifested by symptoms of nasal congestion, runny nose, watery eyes, sneezing, rhinorrhea, and mild internasal edema.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for sinusitis/allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) also has held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In this case, the Veteran's service-connected sinusitis/allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510 (sinusitis, pansinusitis, chronic).

Under Diagnostic Codes 6510, the Veteran's sinusitis/allergic rhinitis is rated under the General Rating Formula for Sinusitis.  The General Rating Formula for sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10-percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30-percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50-percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

A review of the evidence of record reveals that the criteria for the assignment of a rating in excess of 10 percent are not met.  In this regard, the Veteran was seen by the VA allergy clinic in September 1999, reporting a 13-year history of recurring nasal, ocular, and otic pruritus.  The symptoms also were accompanied by sneezing and rhinorrhea, with occasional episodes of bilateral epistaxis.  He noted an increase in symptoms in the summer and fall.  He reported daily episodes of the aforementioned symptoms with episodes occurring at night, awakening him.  He had increased symptoms of pruritus and discharge with exposure to flowers, perfumes, and grasses.  He was treated with immunotherapy for grass and tree sensitivity six to seven years ago; however, he discontinued the treatment after experiencing frequent local reactions on his arm after the injections.  He had had occasional episodes of sinusitis, but required antibiotics no more than every six to 12 months.  He also had a computed tomography (CT) scan in 1995 with normal results.  A review of the Veteran's medication records revealed that he used Claritin-D and nasal beclomethasone, but that he had not filled these medications in the previous five months.  He also admitted to using them somewhat irregularly.  Physical examination showed intact extraocular movements, and clear tympanic membranes and lung fields.  Assessment was a 13- to 14-year history of recurring pruritus and discharge.  The examiner indicated that the Veteran's symptoms were possibly, but not certainly, allergic.  No further evaluation was recommended.  

A VA examination report dated in October 2000 noted a history of severe allergies, for which the Veteran received allergy shots.  He had had no sinus infections in the past and took medications for allergies only.  Use of antibiotics was reported to be very infrequent, if any.  Nasal examination showed only a mild amount of internasal edema, with no discharge.  No polyps were seen.  The oral cavity was clear.  The hypopharynx was grossly negative on indirect laryngoscopy.  Palpation of the neck was negative.  The VA examiner indicated that the Veteran's history of sinusitis was really just allergic rhinitis, with no significant sinus history.
June 2000 and August 2001 VA treatment records noted allergic rhinitis that was controlled with medication.  A February 2002 VA treatment note concerning treatment for left ear otitis media showed no maxillary frontal sinus tenderness bilaterally upon examination.  In April 2002, the Veteran made a request to his VA treating physician to try another medication as the ones he was using, Allegra and Claritin, were no longer effective.  

A June 2003 VA treatment record noted complaints of pain, fullness, and decreased hearing, more so in the left ear than the right.  The Veteran also reported a history of recurrent otitis media and sinusitis.  Examination revealed clear nares and pharynx.  No maxillary sinus tenderness was detected.  Impression was otitis media, bilateral, with underlying service-connected sinus problem.  

During a July 2003 VA ear disease examination, the Veteran also reported a history of chronic sneezing and eye irritation, which had been improved with Flonase.  He had documented allergies and had received allergy desensitization therapy shots in the past.  The nasal cavity was found to have a mild amount of internasal edema with no polyps or discharge.  The oral cavity was clear.  The hypopharynx and larynx were normal on indirect laryngoscopy.  Palpation of the neck revealed no adenopathy.  The VA examiner indicated that the Veteran's sinus problems were that primarily of allergic rhinitis with minimal secondary sinusitis.

A December 2003 VA treatment record noted that previous CT scans showed no inherent sinus disease.  

VA treatment records dated in 2004 revealed no complaints of sinusitis/allergic rhinitis.

A May 2005 VA examination report noted complaints of year-round environmental allergies.  The Veteran reported that his allergies initially developed when he was in his 20s during service.  Chief complaints included excessive sneezing and nasal obstruction, mostly at night.  The Veteran reported undergoing skin testing and receiving immunotherapy approximately 13 years prior, but stopped after experiencing swelling at the site of the injections.  The Veteran reported using antihistamine and nasal steroids daily.  Current medications were Claritin and Flonase.  He denied any history of sinusitis and could not recall whether he had ever taken antibiotics for his nose or sinuses.  He also denied a history of nasal or sinus surgery.  He was under the impression that he was allergic to grass, trees, and dust.  Examination revealed mild left deviation of the nasal septum.  There was moderate hypertrophy of the inferior turbinates.  The turbinate mucosa appeared largely normal.  The oral cavity and oropharynx examinations were normal.  Neck examination also was normal.  The Veteran had symptoms consistent with allergic rhinitis.  His symptoms were managed with antihistamines and nasal steroids.  There was no evidence to suggest chronic sinusitis by history.

In June 2005, the Veteran was seen for sore throat with no congestion and no rhinorrhea.  He had a chronic dry cough with post nasal drip.  Examination showed no tenderness in the sinuses.  The oral cavity was clear, with no erythema, exduates, or edema.  The assessment was allergic rhinitis with chronic post nasal drip.  There were no signs of infection.   

In February 2007, the Veteran was referred to the sleep clinic due to complaints of loud snoring, nighttime apneas, unrefreshed sleep, and daytime lethargy/fatigue.  He was assessed with, among other things, allergic rhinitis and chronic sinusitis.  A CPAP machine was ordered, and the Veteran was instructed to use saline nasal spray each night.  In March 2007, the Veteran reported difficulty using the CPAP machine due to nasal itching and congestion.  It was noted that it was conceivable that he may have vasomotor rhinitis versus allergic rhinitis.

An August 2007 VA examination report documented complaints of allergic rhinitis, with reports of a diagnosis of asthma and chronic hyperplastic rhinosinusitis.  Examination of the nose revealed a spur ridge on the left, some degeneration on the right, but no pus was present.  The mouth, throat, and neck were all within normal limits.  The VA examiner noted that a diagnosis of chronic sinusitis could not be resolved without resort to speculation in the absence of a CT scan.

A November 2007 VA treatment record indicated that the Veteran's chronic sinusitis was under control with steroid inhalers.  

In May 2008, the Veteran was seen for complaints of sore throat for the past three to four days.  He also reported a worsening of his seasonal allergies, with watery eyes and increased rhinorrhea.  Examination showed the nares to be slightly erythematous, but dry.  Sinuses were non-tender, and the oropharynx was with mild erythema, but no exudates.  There was no evidence of mass or swelling in the throat.  The assessment was sore throat, like upper respiratory infection with sore throat.  The symptoms may be exacerbated by rhinorrhea from seasonal allergies, though they seemed well-controlled.  

During another VA examination, dated in November 2009, the Veteran reported allergic rhinitis, mainly in the fall.  Examination of the nose was negative.  Upon scoping, the nose also showed excellent ostia.  There were no ostiomeatal problems.  No pus or polyps were found.  Mouth and throat also were unremarkable.  The impression was history of allergic rhinitis.  The VA examiner could find no evidence of any sinusitis, especially any polyps or hyperplastic rhinosinusitis.

VA treatment records dated in May 2009 show reports of a history of seasonal allergies and complaints of worsening symptoms of asthma due to the onset of the allergy season.  He was not on any anti-allergy medication at the time.  He was placed on anti-allergy medication, to be used as needed.  

A January 2010 VA treatment record noted complaints of symptoms of an upper respiratory infection, with intermittent congestion, mild sore throat, and coughing with no phlegm.  Examination revealed non-tender sinuses, and a clear oral cavity.  The assessment was upper respiratory infection.  

The Veteran was recently provided another VA examination in December 2010.  When asked about his symptoms, he basically described the symptoms of allergic rhinitis, such as itching, sneezing, watery discharge, and runny nose.  The VA examiner located a CT scan taken in 2005, and found no evidence of sinusitis.  He believed that the Veteran's symptoms were due to allergic rhinitis.  He also found no evidence of sinusitis from the examination.  

In this case, the assignment of a higher disability evaluation for sinusitis/allergic rhinitis is not warranted.  The claims file does not contain evidence of treatment or complaints of sinusitis/allergic rhinitis indicative of increased or worsening disability.  In this regard, no VA examination report or VA treatment record since 1999 has noted three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment lasting four to six weeks, or more than six nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

As such, while it is clear that the Veteran has had ongoing symptoms, including nasal congestion and runny nose, over the years, the medical evidence does not establish that he has had any incapacitating episodes due to his sinusitis/allergic rhinitis.  In fact, the Veteran reported infrequently taking antibiotics or not ever having taken antibiotics for his sinusitis at all.  Evidence of record also shows that the Veteran does not consistently require medication for his symptoms and that his symptoms appear to be well-controlled with the use of an inhaler and nasal steroids.  Also, as the Veteran confirmed throughout the course of this appeal, he has not required emergency room treatment or hospitalization.  With regard to nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a review of the evidence of record reveals no objective documentation of such symptoms either.  While a September 1999 VA allergic clinic treatment note indicated complaints of pruritus and discharge, no other treatment record has noted any complaints of headaches, pain, or purulent discharge or crusting or findings of such symptoms.  The majority of the Veteran's complaints concern symptoms of sneezing, nasal congestion, watery eyes, sneezing, rhinorrhea, and mild internasal edema.  There have been no complaints of headaches or pain.  Examination also generally showed clear nasal cavity with no discharge and no sinus tenderness.  Therefore, the criteria for a disability rating in excess of 10 percent simply are not met.

The Board notes that the currently assigned 10 percent rating has been in effect for the entire appellate period.  Additionally, because there has been no occasion during the appellate period in which the Veteran's sinusitis/allergic rhinitis has been more severe than the ratings assigned, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the rating for the disability on appeal.  Hart, supra.

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's sinusitis/allergic rhinitis was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board has fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's sinusitis/allergic rhinitis includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Duty to Assist and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in August 2003, February 2005, and July 2009, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  Although it is no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  A letter sent in March 2006 informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.

With regard to the additional notice requirements for increased rating claims, although specific notice of applicable rating criteria is no longer required, in this case, the August 2008 and July 2009 VCAA letters advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Thus, Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant post-service treatment reports are of record and the RO obtained VA examinations where necessary.  The VA examinations, especially the 2010 examination report is adequate for rating purposes.  The report contains pertinent examination data for adjudicative disposition.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Therefore, it is the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A disability rating in excess of 10 percent for sinusitis/allergic rhinitis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


